Peb Cueiam.
The plaintiff brought the present action, involving sixteen lots in an addition to the city of Minneapolis, to have a certain deed of said lots made by him to one Brown determined to have been made as security for a loan, which loan had been fully repaid,'and to have a deed from said Brown to the defendant declared void, because taken by the defendant with notice of the plaintiff’s title to the lots, and to have the plaintiff adjudged the owner of the lots, free from any right, title, or interest of the defendant. The defendant claims under the deeds from the plaintiff to Brown and from Brown to the defendant.
Upon the trial of the case the court found that the deed from the plaintiff to Brown was not made as security, but that thereby the plaintiff conveyed to Brown the lots involved, without any reservations or restrictions, oral or otherwise, and further, that the defendant procured the conveyance of the lots from Brown for a valuable consideration, without any knowledge or notice of any claims or interest of the plaintiff thereto or therein. As conclusions of law the court found that the defendant is the owner of the lots in fee simple, and plaintiff has no estate or interest therein. The case is brought here by the appeal of the plaintiff from an order denying his motion for a new trial.
The principal question raised by the numerous assignments of error is the *539sufficiency of the evidence to sustain the finding of the trial court in reference to the conveyance from plaintiff to Brown. Upon examination of the record, we are satisfied that the evidence amply sustains such finding.
The deed was made by the plaintiff to Brown some sixteen years prior to the commencement of the present action. About thirteen years after the making of the deed, and five years after the claimed payment of a debt to secure which the deed was claimed to have been given, the grantee in the deed, Brown, died. The plaintiff produced no documentary proofs supporting his claim that the instrument, in form a warranty deed, was in fact intended as a mortgage, although by his testimony writings tending to support such claim had once been in existence, and one writing of that character had been in his possession. Th'e plaintiff was under the burden of establishing his case by clear and convincing evidence. His parol testimony, in the main unsupported by corroborating evidence, was, as to many details, improbable.
Tire trial judge having on sufficient evidence found that the deed from the plaintiff to the defendant conveyed an absolute title, the circumstances under which the defendant purchased the property became unimportant. We find no error in the complained-of rulings of the trial judge admitting or excluding evidence.
Order affirmed.